In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 16‐1175 
HERBERT DIGGS, 
                                                            Plaintiff‐Appellant, 

                                                    v. 

PARTHASARATHI GHOSH, et al., 
                                                          Defendants‐Appellees. 
                                 ____________________ 

               Appeal from the United States District Court for the 
                 Northern District of Illinois, Eastern Division. 
                   No. 14 C 3563 — John W. Darrah, Judge. 
                                  ____________________ 

  SUBMITTED FEBRUARY 21, 2017 — DECIDED MARCH 13, 2017 
                 ____________________ 
    Before WOOD, Chief Judge, and POSNER and HAMILTON, Cir‐
cuit Judges. 
    HAMILTON, Circuit Judge. In 2014, Herbert Diggs, an Illinois 
prisoner, sued three doctors and the former warden of State‐
ville Correctional Center, asserting principally that they were 
                                                 
       We have agreed to decide this case without oral argument because 

the  briefs  and  record  adequately  present  the  facts  and  legal  arguments, 
and oral argument would not significantly aid the court. See Fed. R. App. 
34(a)(2)(C). 
2                                                       No. 16‐1175 

deliberately indifferent to a full tear in his right knee’s anterior 
cruciate  ligament  (“ACL”).  The  tear  had  been  diagnosed  in 
2009.  When  he  filed  suit  in  2014  Diggs  was  (and  for  all  we 
know he still is) waiting for surgery to repair the tear. The dis‐
trict court granted summary judgment for the defendants. We 
affirm in part and vacate and remand in part.  
    Because we are reviewing a grant of summary judgment, 
we  consider  facts  that  are  undisputed,  and  where  the  evi‐
dence  conflicts,  we  consider  the  version  more  favorable  to 
plaintiff Diggs as the non‐moving party. We also give him the 
benefit  of  reasonable  inferences  from  the  evidence.  White  v. 
City of Chicago, 829 F.3d 837, 841 (7th Cir. 2016). Diggs injured 
his knee in a fight with a cellmate in 2006, and for three years 
his ACL tear went undiagnosed. In the interim, he repeatedly 
complained  to  medical  staff  about  knee  pain,  swelling,  and 
instability (fourteen times he orally requested treatment from 
medical staff), for which they gave him pain medication.  
    In July 2009, Dr. Parthasarathi Ghosh, the prison’s medical 
director, saw Diggs after he complained of right‐knee insta‐
bility.  Dr.  Ghosh  recommended  that  Diggs  be  assigned  to  a 
lower bunk on a lower floor and ordered an MRI. The follow‐
ing month Dr. Ghosh referred Diggs to the University of Illi‐
nois‐Chicago Medical Center (“UIC”) for the MRI, which re‐
vealed that his right ACL had a complete tear. Dr. Ghosh then 
got approval from Wexford Health Sources, Inc. (the private 
company that contracts with Illinois to provide medical care 
to prisoners) for Diggs to receive orthopedic follow‐up at UIC. 
Wexford’s  approval  is  required  whenever  an  inmate  needs 
outside medical care.  
   In October 2009, Diggs had his first of three visits with Dr. 
Alfonso Mejia, an orthopedist at UIC who is not a defendant 
No. 16‐1175                                                         3

in this case. Diggs had a range of motion in his knee of zero to 
ninety degrees, which Dr. Mejia thought was too stiff for ACL 
surgery. Dr. Mejia explained that Diggs needed “to be made 
into a better preoperative candidate” before being evaluated 
for knee surgery. Dr. Mejia recommended ibuprofen, a crutch, 
“extensive aggressive physical therapy,” and a follow‐up ap‐
pointment in four to six weeks. A month later, at Dr. Ghosh’s 
request, Wexford pre‐approved knee surgery for Diggs. From 
a constitutional standpoint, so far, so good. 
    But  then,  notwithstanding  Dr. Mejia’s  recommendations, 
Diggs  received  no  physical  therapy  and  no  medical  follow‐
up. In February 2010, Diggs complained to Dr. Ghosh of con‐
tinuing  knee  pain.  Dr.  Ghosh  taught  Diggs  stretching  exer‐
cises  that  he  could  perform  in  his  cell,  and  he  expanded 
Diggs’s medical permit to include a crutch, a knee sleeve, and 
special boots. Dr. Ghosh did not understand why the pre‐ap‐
proved surgery had not taken place, so he obtained approval 
from Wexford to have Diggs follow up with Dr. Mejia regard‐
ing the reason for the delay. 
    At a visit in July 2010, Diggs told Dr. Mejia that he had not 
received  any  physical  therapy  for  his  knee  in  the  past  nine 
months, and Dr. Mejia noted that his range of motion had de‐
creased  slightly  to  ten  to  eighty  degrees.  Dr.  Mejia  recom‐
mended  that  Diggs  receive  physical  therapy  before  being 
evaluated for surgery. Dr. Ghosh noted Mejia’s recommenda‐
tion and promptly referred Diggs to the physical therapist, an 
outside contractor who came to the prison twice weekly. Ac‐
cording  to  the  physical  therapist’s  notes,  Diggs  steadily  im‐
proved over the  next two months and by October 2010  was 
“ready for surgery.” Dr. Ghosh initially approved the physical 
therapist’s recommendation for surgery, but he later decided 
4                                                      No. 16‐1175 

to wait and to reevaluate the situation depending on whether 
Diggs continued to complain about pain. 
    Another two years passed, during which Diggs had no fol‐
low‐up. Dr. Ghosh renewed Diggs’s medical permit in Febru‐
ary 2011, but otherwise took no further action. Three months 
later,  Dr. Imhotep  Carter  replaced  Dr.  Ghosh  as  the  prison’s 
medical director, and he did not examine Diggs for nearly a 
year. In the meantime, Diggs regularly complained about his 
knee pain to other medical staff. When Dr. Carter examined 
Diggs in March 2012, he learned of Diggs’s knee injury, noted 
Diggs’s use of a crutch, and renewed his medical permits. But 
Dr. Carter did not follow up on Diggs’s knee, and he too left 
the prison two months later.  
    Roughly around this time, Diggs says, he repeatedly told 
the warden that his medical issues were being ignored. Mar‐
cus Hardy, Stateville’s warden from December 2009 to Decem‐
ber 2012, did not recall having any conversations with Diggs 
or seeing him use a crutch. Diggs, on the other hand, said that 
he told Warden Hardy on approximately five occasions that 
he  was  awaiting  ACL  surgery,  and  that  Warden  Hardy  re‐
sponded by telling him to bring the issue up with the medical 
department. Shortly after Dr. Carter’s departure, Diggs filed 
an emergency grievance in which he requested surgery for his 
torn  ACL  and  complained  that  his  placement  in  a  housing 
unit with stairs effectively confined him to his cell. Diggs says 
that Warden Hardy  might have seen  this  grievance because 
the  warden’s  office  reviews  all  emergency  grievances.  The 
warden’s office decided that his grievance was not an emer‐
gency and returned it to him four days later. Diggs then re‐
submitted it  through  the  normal  grievance  process.  Months 
later it was denied by the Administrative Review Board. 
No. 16‐1175                                                         5

    In the meantime Dr. Saleh Obaisi had taken over as medi‐
cal  director.  He  assessed  Diggs’s  knee  in  September  2012. 
Dr. Obaisi obtained Wexford’s approval to refer Diggs back to 
UIC for follow‐up. In December 2012, Dr. Mejia again exam‐
ined Diggs, who still complained about knee pain and insta‐
bility, and the doctor noted that Diggs had completed physi‐
cal therapy and now had a normal range of motion (zero to 
125  degrees).  Dr.  Mejia,  with  Dr.  Obaisi’s  approval,  then  re‐
ferred Diggs to another orthopedist at UIC for a surgical eval‐
uation. 
    In March 2013, Diggs saw Dr. Samuel Chmell, an orthope‐
dist at UIC, who recommended (1) that Dr. Obaisi try to find 
a different hospital that had a physician who was willing to 
perform  ACL  reconstruction  surgery  on  inmates  (since  the 
doctors  at  UIC  would  not)  and  (2)  that  Diggs  receive  more 
physical therapy for the time being. Dr. Obaisi, however, did 
not authorize any physical therapy. The next month Wexford 
approved Dr. Obaisi’s decision to find a local orthopedist to 
perform the surgery.  
    Shortly after Wexford approved the search, Dr. Obaisi ex‐
amined  Diggs,  noted  mild  swelling  in  his  knee,  and  pre‐
scribed  pain  medication.  He  twice  wrote  in  his  treatment 
notes that he wanted to send Diggs back to UIC (even though 
they  would  not  evaluate  Diggs  for  surgery),  but  a  visit  was 
never scheduled. He examined Diggs again in February 2014 
for knee pain and suggested to Wexford that they send Diggs 
back to UIC. This time, however, Wexford advised Dr. Obaisi 
to again try to find another orthopedic surgeon for Diggs in‐
stead, and they discussed treatment options over the next four 
months.  
6                                                       No. 16‐1175 

    In June 2014, Dr. Obaisi finally authorized another round 
of  physical  therapy  for  Diggs.  But  in  November,  Diggs  still 
complained of pain and  had swelling  and  tenderness  in  his 
knee.  On January 5, 2015, Dr. Ritz,  a Wexford  physician, re‐
portedly told Dr. Obaisi that he should comply with UIC’s rec‐
ommendation of no surgery and stop presenting Diggs’s case 
to Wexford because no local doctor would perform the sur‐
gery.  (Dr.  Ritz  apparently  misunderstood  UIC’s  evaluation: 
the doctors there never disclaimed the need for surgery.) 
    Dr. Obaisi saw Diggs twice more in 2015. At appointments 
in  May  and  June,  Diggs  reported  that  he  had  left‐hip  pain 
from overcompensating onto that leg, but a hip x‐ray revealed 
no significant issues. Then in July, Dr. Obaisi referred Diggs 
to the Dreyer Medical Clinic, which had recently agreed with 
Wexford to treat Stateville inmates. In September Dr. Neena 
Szuch, an orthopedist at Dreyer, examined Diggs and found 
him “not an ideal candidate for ACL Reconstruction” because 
he  performed  only  low‐demand  activities  on  a  daily  basis, 
had not complained of functional instability in his knee, and 
would not have access to daily physical therapy at the prison. 
    Diggs  filed  this  civil‐rights  lawsuit  in  May  2014  and  the 
district  court  early  in  the  proceedings  appointed  counsel  to 
represent  him.  Assisted  by  counsel,  Diggs  asserted  that  the 
doctors and Warden Hardy were deliberately indifferent to‐
ward  his  torn  ACL  and  intentionally  had  caused  him  emo‐
tional distress. He also sought an injunction to compel State‐
ville’s current warden to authorize ACL surgery.  
   The district court granted summary judgment for all de‐
fendants. Regarding Diggs’s claims of deliberate indifference 
against the three prison doctors (Ghosh, Carter, and Obaisi), 
the  court  determined  that  the  doctors’  treatment  choices—
No. 16‐1175                                                         7

which included “pain medication, some physical therapy, and 
various  permits  regarding  physical  activity  to  reduce  strain 
on  the  knee”—were  ones  that  other  medical  professionals 
would  follow,  especially  because  no  doctor  said  that  Diggs 
needed ACL surgery and Diggs’s range of motion in his knee 
had  improved  considerably  after  physical  therapy.  As  for 
Diggs’s deliberate‐indifference claim against Warden Hardy, 
the court concluded that Diggs did not provide facts showing 
that Hardy knew that the medical staff was supposedly mis‐
treating him or not treating his ACL injury. Finally, regarding 
Diggs’s claims of intentional infliction of emotional distress, 
the court granted summary judgment for all defendants be‐
cause it determined that Diggs had not established that any of 
the defendants’ conduct was extreme and outrageous.  
    On appeal Diggs, now proceeding pro se, first challenges 
the grant of summary judgment to the doctors on his deliber‐
ate‐indifference claims. He maintains that the doctors delayed 
essential medical care and contravened the specialists’ recom‐
mendations.  
    Deliberate indifference requires that a defendant “knows 
of and disregards an excessive risk to inmate health or safety.” 
Farmer v. Brennan, 511 U.S. 825, 837 (1994). Whether a prison 
official or doctor was subjectively aware of a risk “is a ques‐
tion of fact subject to demonstration in the usual ways, includ‐
ing inference from circumstantial evidence, and a factfinder 
may conclude that a prison official knew of a substantial risk 
from the very fact that the risk was obvious.” Id. at 842 (cita‐
tion omitted). Although a difference of opinion among doc‐
tors  is  not  enough  to  establish  deliberate  indifference,  see, 
e.g., Petties v. Carter, 836 F.3d 722, 729 (7th Cir. 2016) (en banc), 
an  inmate  need  not  show  that  he  was  “literally  ignored”  to 
8                                                       No. 16‐1175 

prevail  on  a  deliberate‐indifference  claim.  Conley  v.  Birch, 
796 F.3d 742, 748 (7th Cir. 2015) (citation omitted). “And if the 
defendant’s  chosen  ‘course  of  treatment’  departs  radically 
from  ‘accepted  professional  practice,’  a  jury  may  infer  from 
the  treatment  decision  itself  that  no  exercise  of  professional 
judgment actually occurred.” Zaya v. Sood, 836 F.3d 800, 805 
(7th Cir. 2016). 
     With these standards in mind, we ask whether Diggs has 
put forward enough evidence to survive summary judgment 
with regard to the three doctors—Ghosh, Carter, and Obaisi—
whom the district court addressed together in its analysis. The 
district court concluded that Diggs’s evidence was not suffi‐
cient: “The undisputed facts do not show that no minimally 
competent professional would have treated Plaintiff’s injury 
in the manner of Defendants.” The record, observed the court, 
did not show that any doctor recommended ACL surgery, and 
it  was  “undisputed  that  Defendants  did  provide  treatment 
options such as pain medication, some physical therapy, and 
various  permits  regarding  physical  activity  to  reduce  strain 
on the knee.” 
    We begin with Dr. Ghosh, who—during the early stages of 
Diggs’s treatment—repeatedly delayed medical care despite a 
specialist’s recommendation to the contrary. The district court 
overlooked key evidence that would allow a jury to find that 
he knew of a substantial risk of serious harm and did nothing 
to  protect  Diggs.  The  court  relied  upon  evidence  that  Dr. 
Ghosh gave Diggs pain medication, a medical permit, and a 
round of physical therapy that helped improve his range of 
motion. The court did not discuss, however, evidence that Dr. 
Ghosh  twice  disregarded  the  advice  of  the  UIC  specialist, 
Dr. Mejia.  Dr. Ghosh  first ignored  Dr. Mejia’s advice  to  give 
No. 16‐1175                                                         9

Diggs  “extensive  aggressive  physical  therapy”;  for  the  next 
four  months,  Diggs  received  no  treatment  at  all,  and,  at 
Diggs’s next follow‐up, Dr. Mejia noted that Diggs’s range of 
motion  had  deteriorated.  After  that  follow‐up,  Dr.  Ghosh 
again deviated from the treatment recommended by the spe‐
cialist.  He  gave  Diggs  physical  therapy  but  disregarded  Dr. 
Mejia’s recommendation that another follow‐up be scheduled 
for a surgical evaluation. Dr. Ghosh then decided to monitor 
Diggs’s  knee  condition  himself  and  took  no  further  action. 
The district court said nothing about these questionable deci‐
sions,  which  resulted  in  treatment  being  unnecessarily  de‐
layed. 
    Similarly,  the district  court  glossed over  key details con‐
cerning Dr. Carter, who never followed up on Diggs’s knee in‐
jury  at  any  point  during  his  nine‐month  stint  at  Stateville 
(from July 2011 to May 2012). It is true, as Dr. Carter asserts, 
that he saw Diggs only once during his brief time working at 
the prison (and that was in regard to a heart issue). But the 
court did not address evidence that Dr. Carter knew of Diggs’s 
knee problems and did nothing. The court noted selective de‐
tails  about  Dr.  Carter—that  he  had  reviewed  all  of  Diggs’s 
medical records before the appointment, observed Diggs’s use 
of a crutch, and renewed Diggs’s existing medical permit. The 
court  did  not  mention  that  Diggs  testified  at  his  deposition 
that he told Dr. Carter at that March 2012 visit that he was in 
pain and had been approved for ACL surgery or that the med‐
ical records reviewed by Dr. Carter contained numerous com‐
plaints he had recently made about knee pain and a prior au‐
thorization  from  Wexford  for  surgery.  These  unacknowl‐
edged  facts  are  noteworthy  because  a  jury  could  infer  from 
them  that  Dr. Carter “knowingly  disregarded”  Diggs’s ACL 
10                                                       No. 16‐1175 

tear  by  not  recommending  any  treatment  for  him.  Conley, 
796 F.3d at 747. 
    The district court also overlooked evidence that Dr. Obaisi 
did  not  base  his  treatment  decisions  on  medical  judgment. 
The court acknowledged  that “[o]nce a  physician willing  to 
perform  the  surgery  was  found,  Dr.  Obaisi  submitted  a  re‐
quest for a referral” for an orthopedic follow‐up, but the court 
did  not  mention  Dr.  Obaisi’s  decisions  to  do  nothing  about 
Diggs’s care. For over a year, Dr. Obaisi ignored Dr. Chmell’s 
advice to give  Diggs more  physical therapy, despite  Diggs’s 
continued complaints of pain. Additionally, Dr. Obaisi largely 
ignored Dr. Chmell’s other recommendation that he find a lo‐
cal surgeon to evaluate Diggs. After his initial search of un‐
known scope), he wanted to send Diggs back to UIC so that 
they could  make other recommendations, but he never did. 
Then when Dr. Ritz, a Wexford physician, told Dr. Obaisi to 
stop  presenting  Diggs’s  case  because  Dr.  Ritz  mistakenly 
thought that the UIC doctors recommended no ACL surgery, 
Dr.  Obaisi  complied  without  question.  Finally,  for  nine 
months, Dr. Obaisi took no action to obtain a surgical evalua‐
tion  until  Wexford  found  an  orthopedist  without  his  assis‐
tance.  In  evaluating  Dr.  Obaisi’s  decisions,  the  district  court 
did not address any of this evidence. 
    Diggs  also  argues  that  the  district  court  improperly 
granted summary judgment to Warden Hardy. In the court’s 
view,  Diggs  had  not  “provided  facts  showing  that  Warden 
Hardy had any knowledge that [he] was not being treated for 
his injury or was being mistreated by medical staff.” Diggs, 
the court said, offered nothing to show that he informed War‐
No. 16‐1175                                                         11

den Hardy of his mistreatment, other than invoking conver‐
sations in which he told Warden Hardy that he was awaiting 
surgery. 
     The district court erred in concluding that Diggs did not 
present enough evidence to show that Warden Hardy knew 
that the  medical staff was mistreating  him. The court  disre‐
garded Diggs’s own sworn testimony that four or five times 
over three years he told Warden Hardy that he was waiting 
on surgery and had a painful knee injury. This testimony was 
sufficient  to  show  that  Warden  Hardy  had  knowledge  of 
Diggs’s  predicament.  It  is  undisputed  that  Warden  Hardy 
took no action to investigate Diggs’s complaints, other than to 
tell Diggs to raise them with the medical staff. As a layperson, 
the warden could rely on the medical staff’s expertise as long 
as he did not ignore Diggs or his mistreatment. See Arnett v. 
Webster,  658 F.3d  742,  755  (7th  Cir.  2011);  Berry  v.  Peterman, 
604 F.3d 435, 440 (7th Cir. 2010). But Warden Hardy took no 
action  in  response  to  Diggs’s  repeated  complaints  about  his 
knee.  Compare  Perez  v.  Fenoglio,  792 F.3d  768,  782  (7th  Cir. 
2015)  (plaintiff  stated  deliberate‐indifference  claim  against 
grievance officials where they did not intervene after receiv‐
ing  several  grievances  regarding  plaintiff’s  medical  care), 
with Berry, 604 F.3d at 440 (plaintiff did not present sufficient 
facts from which a reasonable jury could infer that jail admin‐
istrator was deliberately indifferent where he consulted with 
medical staff and responded to plaintiff’s complaints).  
    Diggs’s claims  for intentional infliction of emotional dis‐
tress  fail,  however,  because  he  has  not  presented  sufficient 
facts from which a jury could infer that the defendants’ con‐
duct was extreme and outrageous. See Dixon v. County of Cook, 
819 F.3d 343, 351 (7th Cir. 2016) (applying Illinois law). As the 
12                                                          No. 16‐1175 

district court explained, the doctors’ and Hardy’s actions “did 
not go beyond all bounds of decency so as to be considered 
intolerable  in  a  civilized  community.”  Warden  Hardy  re‐
sponded during his daily rounds to Diggs’s complaints. Drs. 
Ghosh and Obaisi provided some treatment over their tenures 
as medical director and did not threaten or harass Diggs. And 
Dr. Carter renewed a medical permit for Diggs’s knee. Simply 
put, the circumstances would not cause a reasonable person 
to think that any defendant’s conduct was outrageous. 
    Finally, Diggs vigorously asserts that his recruited counsel 
in the district court rendered ineffective assistance by, among 
other  things,  not  properly  contesting  the  defendants’  state‐
ments of material facts. There is, however, no Sixth Amend‐
ment  right  to  effective  assistance  of  counsel  in  civil  cases. 
See Pendell  v.  City  of  Peoria,  799 F.3d  916,  918  (7th  Cir.  2015); 
Stanciel v. Gramley, 267 F.3d 575, 581 (7th Cir. 2001). We add, 
though, that notwithstanding the absence of such a constitu‐
tional right, pro se litigants’ requests for counsel are entitled 
to careful consideration, Pruitt v. Mote, 503 F.3d 647, 661 (7th 
Cir. 2007) (en banc), as the district court gave here.  
    Because a reasonable jury could find for Diggs on his de‐
liberate‐indifference claims against Warden Hardy and Doc‐
tors Ghosh, Carter, and Obaisi, we VACATE the grant of sum‐
mary  judgment  on  these  claims  and  REMAND  for  further 
proceedings. We AFFIRM the judgment in all other respects.